DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milazzo et al. (5501134; “Milazzo”).
In reference to claim 1, Milazzo discloses a fire control mechanism comprising:
a trigger arranged to rotate about a trigger axis, the trigger comprising a trigger sear (figures 9-11, trigger 20 and trigger sear 21+22); 5
a hammer arranged to rotate about a hammer axis, the hammer comprising a hammer sear and a secondary sear (figures 9-11, hammer 30 having hammer sear 32 and secondary sear 33+34); and 
a disconnector arranged to move with respect to the trigger, the disconnector comprising a disconnector sear (figures 9-11, disconnector 40 having disconnector sear 42); 
the fire control mechanism comprising an orientation wherein the trigger sear 10contacts the hammer sear and the secondary sear contacts the disconnector sear (figure 10 shows the claimed orientation).

In reference to claim 2, Milazzo discloses the claimed invention (figure 11, disconnector catch 44).
In reference to claim 3, Milazzo discloses the claimed invention (figure 11; paragraph bridging columns 5 and 6).
In reference to claim 4, Milazzo discloses the claimed invention (figure 9 shows the first orientation).
In reference to claim 5, Milazzo discloses the claimed invention (figure 10 shows the disconnector in its first position in the second orientation).
In reference to claim 6, Milazzo discloses the claimed invention (figure 9 shows the disconnector in its first position in the first orientation).
In reference to claim 7, Milazzo discloses the claimed invention (column 5, lines 36-46, column 6, lines 10-21, and figures 9-10, esp. figure 10, make clear that the disconnector begins to rotate counterclockwise about its pivot 26, due to the contact between elements 33 and 42, as the trigger is pulled to release the hammer from the orientation of figure 10; the third orientation is the orientation in which the disconnector has rotated counterclockwise a distance less than the overlap between the trigger sear 22 and hammer sear 32; column 6, lines 10-21 make clear said overlap is adjustable).
In reference to claim 8, Milazzo discloses the claimed invention (figure 9 shows the disconnector spring 41 in the fully extended position in the first orientation).
In reference to claim 9, Milazzo discloses the claimed invention (figure 10 shows that the hammer engages the disconnector at element 42 in the second orientation, and this engagement compresses the spring, i.e., loads the spring, in the exact same manner as Applicant’s).
In reference to claim 10, Milazzo discloses the claimed invention (the trigger and disconnector both rotate together about the trigger axis 25 from the position shown in figure 9 to the position shown in figure 10).
In reference to claim 11, Milazzo discloses the claimed invention (figures 9-11, trigger pin 25).
In reference to claim 12, Milazzo discloses the claimed invention (figures 9-11, disconnector axis 26).
In reference to claim 13, Milazzo discloses the claimed invention (figures 9-11 show the disconnector 40 supported by the trigger 20).
In reference to claim 14, Milazzo discloses the claimed invention, as set forth above in the references to claims 1, 4, 5, and 10; pulling the trigger from the position shown in figure 9 to that shown in figure 10 is the first stage trigger pull, and pulling the trigger from the position of figure 10 to a hammer releasing, firing position is the second stage trigger pull; see column 5, lines 24-46).
In reference to claim 15, Milazzo discloses the claimed invention, as set forth above in the reference to claim 9 (also, figures 9-10 make clear that the disconnector must rotate counterclockwise against the bias of spring 41 in order to reduce the overlap between elements 22 and 32 to zero, and thus, release the hammer to a firing position).
In reference to claim 16, Milazzo discloses the claimed invention (figures 9-11, disconnector sear 42 and disconnector catch 44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; each and every reference listed below anticipates each and every limitation of claims 1-16: Jewell (6131324), Power (6772548), Geissele (8069602), Geissele (7600338), Wilson (9618288), Larson, Jr. et al. (9869522), and Olson et al. (10837728).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641